Case: 2:20-cv-04119-ALM-EPD Doc #: 23 Filed: 09/08/20 Page: 1 of 1 PAGEID #: 1103




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

JOHN DOE, a minor,                                :       Case No. 2:20-cv-4119
                                                  :
       Plaintiff,                                 :       Chief Judge Algenon L. Marbley
                                                  :
              v.                                  :       Chief Magistrate Judge Deavers
                                                  :
FRANKLIN COUNTY CHILDREN’S                        :
SERVICES, et al.,                                 :
                                                  :
       Defendants.                                :

  ORDER GRANTING DEFENDANTS' SECOND MOTION TO FILE UNDER SEAL

       This matter is before the Court for consideration of Defendants’ Second Motion for Leave

to File Franklin County Children Services Records Under Seal. (ECF No. 22). For good cause

shown, Defendants’ Motion is GRANTED, and Defendants are DIRECTED to file the Franklin

County Children Services (FCCS) records under seal.

       IT IS SO ORDERED.


                                           ALGENON L. MARBLEY
                                           CHIEF UNITED STATES DISTRICT JUDGE

DATE: September 8, 2020
